Exhibit 10.5

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of 12:01 a.m. on May 6, 2013 by and between HEARTH & HOME OF
VANDALIA, INC., an Ohio corporation (“Assignor”), and H & H OF VANDALIA LLC, an
Ohio limited liability company (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Sale,
dated as of October 11, 2012, as amended from time to time and assigned (as so
amended and assigned, the “Purchase Agreement”), for certain facilities
described therein; and

 

WHEREAS, Assignor and Assignee are entering into this Agreement in connection
with the closing of the transactions contemplated by the Purchase Agreement and,
in particular, with respect to that certain assisted living facility commonly
known as “Hearth & Home of Vandalia” located at 55 Great Hill Drive, Vandalia,
Ohio;

 

NOW, THEREFORE, in accordance with the terms and provisions of the Purchase
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.             Capitalized Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings given such terms in the Purchase
Agreement.

 

2.             Assignment and Assumption.  Assignor hereby assigns to Assignee
all of Assignor’s right, title and interest (if any) in and to the Resident
Trust Funds and the Assumed Service Contracts identified on Schedule 1 attached
hereto (collectively, the “Subject Property”); provided, however, Assignor shall
retain whatever right, title or interest it may have in any unpaid accounts
receivable with respect to the foregoing which relate to periods ending on or
before the date hereof.  Assignee hereby assumes from the Assignor all of the
Assignor’s obligations under the Subject Property to the extent arising from and
after the date hereof (including, without limitation, any such obligations
arising pursuant to applicable law).  Assignee hereby agrees to pay, perform and
observe all of such obligations arising under or in connection with the Subject
Property to the extent arising from and after the date hereof.

 

3.             Indemnifications.

 

(a)           Assignor shall indemnify and defend and hold harmless Assignee
from and against all claims, demands, liabilities, losses, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, arising under the Subject Property to the extent related to
periods prior to the date hereof.

 

(b)           Assignee shall indemnify and defend and hold harmless Assignor
from and against all claims, demands, liabilities, losses, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, arising under the Subject Property to the extent related to
periods from and after the date hereof.

 

4.             Purchase Agreement Controls.  Nothing in this Agreement shall
supersede, enlarge or modify any provision of the Purchase Agreement and to the
extent of any conflict between this Agreement and the Purchase Agreement, the
Purchase Agreement shall govern.

 

--------------------------------------------------------------------------------


 

5.             Successors and Assigns.  This Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors in interest and assigns.

 

6.             Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be construed together as a single instrument.

 

7.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Ohio.

 

[Remainder of page intentionally left blank; Signature page follows.]

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Agreement under seal as of the day and year first hereinabove written.

 

ASSIGNOR:

 

 

 

HEARTH & HOME OF VANDALIA, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

 

Boyd P. Gentry, President and CEO

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Agreement under seal as of the day and year first hereinabove written.

 

ASSIGNEE:

 

H & H OF VANDALIA LLC

 

 

 

By: CHP ACQUISITION COMPANY LLC, its Manager

 

 

 

 

 

By:

/s/ Roger C. Vincent

 

 

 

Roger C. Vincent, Manager

 

 

--------------------------------------------------------------------------------